Citation Nr: 0409076	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-06 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connections for left ear hearing 
loss.

2.  Entitlement to service connection for a disability 
characterized by ear infections.

3.  Entitlement to an initial compensable rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1990 to June 
1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1998 rating action that denied service 
connection for left ear hearing loss, and granted service 
connection for right ear hearing loss and assigned an initial 
noncompensable rating from August 1997.  A Notice of 
Disagreement (NOD) with the denial of service connection and 
the initial noncompensable rating was received in September 
1998.  Inasmuch as the claim for a higher rating involves 
disagreement with the initial percentage disability rating 
assigned, the Board has characterized the issue in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
Statement of the Case (SOC) was issued in March 1999, and a 
Substantive Appeal was received in April 1999.  In October 
2000, the veteran and his wife testified during a Board 
hearing at the RO (before a Veterans Law Judge (VLJ) no 
longer with the Board); a transcript of the hearing is of 
record.

In December 2000, the Board remanded these matters to the RO 
for further development of the evidence and for due process 
development.

This appeal also arises from a July 2002 rating action that 
denied service connection for a disability characterized by 
ear infections, to include otitis media and externa.  A 
Supplemental SOC (SSOC) was issued in August 2002.

In May 2003, the Board remanded this case to the RO to afford 
the veteran another Board hearing at the RO.  That hearing 
was held in September 2003 before the undersigned VLJ; a 
transcript of the hearing is of record.

The Board's decision granting service connection for left ear 
hearing loss and a disability characterized by ear infections 
is set forth below.  The claim for an initial compensable 
rating for hearing loss of a bilateral nature is addressed in 
the Remand following the decision; this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for left ear 
hearing loss and a disability characterized by ear infections 
has been accomplished.  

2.  The veteran currently has left ear hearing loss 
recognized as a disability for VA purposes.

3.  The record includes service medical records suggesting 
likely in-service noise exposure; the veteran's credible 
assertions of in-service noise exposure and continuity of 
left ear hearing problems since service; and medical opinions 
that, collectively, suggest a medical nexus between the in-
service acoustic trauma and current left ear hearing loss.

4.  The medical evidence indicates, at a minimum, that the 
veteran's disability characterized by chronic ear infections, 
variously diagnosed, at least as likely as not had its onset 
in service.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for left ear hearing loss are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2003). 

2.  Affording the veteran the veteran the benefit of the 
doubt, the criteria for service connection for a disability 
characterized by ear infections, variously diagnosed, is met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons expressed in more detail below, and in view 
of the Board's favorable disposition of the issues of service 
connection for left ear hearing loss and a disability 
characterized by ear infections, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the claims has been accomplished.  



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered by the VA to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels (db) or greater; the 
thresholds for at least three of these frequencies are 26 db 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 

A.  Service Connection for Left Ear Hearing Loss

The service medical records show that, on October 1990 
audiometric examination, the examiner noted that the veteran 
had had significant exposure to noise from weapons firing and 
operation of heavy equipment and landscaping equipment.  

Post service in October 1997, a VA outpatient examiner noted 
that the veteran's decreased hearing had its onset in 1993.  


Audiological evaluation in December 1997 indicated a 
borderline normal threshold for the left ear in service in 
May 1993.  The veteran gave a history of exposure to heavy 
machinegun fire and the noise of helicopters and tanks during 
military service in Operation Desert Storm.  Current 
examination showed mild left ear sensory hypacusis and other 
borderline thresholds.  The examiner opined that the 
veteran's progressive hearing loss was most likely related to 
noise exposure and acoustic trauma from aircraft and weapons.

On April 1998 otolaryngological examination by R. Savona, 
D.O., the veteran gave a history of noise exposure during 
military service.  Audiological evaluation revealed left pure 
tone thresholds of 35, 45, 45, and 40 db at 500, 1,000, 
2,000, and 4,000 Hertz, respectively.  The physician stated 
that the veteran had significant hearing loss that was mild 
to moderate and mixed in nature, and opined that the degree 
of sloping high-frequency sensorineural hearing loss may be 
due to his noise exposure during military service.

During the October 2000 Board hearing, the veteran testified 
that he was exposed to significant noise in service, to 
include gunfire and noise from helicopters and trucks, and 
that this etiology for his hearing loss was supported by 
competent medical evidence.

On June 2002 VA audiological evaluation, the veteran gave a 
history of exposure to artillery fire and grenade explosions 
in service.  Audiological evaluations revealed left pure tone 
thresholds of 10, 30, 15, 30, and 35 db at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The diagnoses included 
mild left ear sensorineural hearing loss, and the examiner 
opined that it was as likely as not that the veteran's 
history of noise exposure in service contributed to his 
hearing loss.

After June 2002 VA otolaryngological examination, the 
physician opined that it was as likely as not that the 
veteran's mild left sensorineural hearing loss was due to 
military service, where the veteran had been exposed to 
noise.  

During the September 2003 Board hearing, the veteran 
testified that he had been exposed to acoustic trauma in 
service from gunfire, grenade explosions, and noise from 
helicopters and trucks.

Considering the evidence of record in light of the applicable 
criteria, the Board finds that, affording the veteran the 
benefit of the doubt, the criteria for service connection for 
left ear hearing loss are met.

In this case, the service medical records do not establish 
left ear hearing loss in service.  However, the absence of 
in-service evidence of hearing loss is not fatal to the 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R.          § 3.385, as 
noted above) and a medically-sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

The Board notes that the record contains the veteran's sworn 
hearing testimony asserting significant noise exposure during 
military service, and service medical records that tend to 
corroborate such exposure; medical records showing the 
current existence of left ear hearing loss that reflects a 
hearing disability within the meaning of 38 C.F.R. § 3.385; 
and medical opinions that, collectively, suggest a medical 
nexus between the veteran's current left ear hearing loss and 
his military service.  The Board finds such opinions, based 
upon both examination of the veteran and consideration of his 
documented medical history and his credible assertions, both 
competent and probative evidence on the nexus question; 
significantly, there is no contrary medical opinion as to the 
etiology of the veteran's left ear hearing loss.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  On these facts, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for left ear hearing loss 
are met.

B.  Service Connection for a Disability Characterized by Ear 
Infections

The service medical records reveal that no history of ear 
problems was noted on enlistment examination of September 
1989.  Minimal right ear drainage was noted on current 
examination.

In May 1991, the veteran was seen with a 1-week history of 
right ear pain.  There was no history of ear infection or 
congenital erythema.  The assessment was right ear otitis 
externa.

In August 1991, the veteran was seen with a several-day 
history of left ear pain.  The assessment was otitis externa.

In May 1992, the veteran was seen with a 3-day history of 
left ear pain.  A history of ear infections since childhood 
was noted.  The assessment was bilateral otitis externa.

Post service, a history of a chronic bilateral ear infection 
for years was noted on October 1997 VA outpatient 
examination.  The diagnosis was chronic otitis media.  The 
examiner opined that the veteran's ear infections had their 
onset in 1993.  

On December 1997 VA audiologic examination, a review of the 
veteran's medical history revealed right ear otitis externa 
and media in service in May 1991, otitis externa in August 
1991, and bilateral otitis media in 1993.  Current otoscopic 
examination showed injected and scarred tympanic membranes 
and a swollen right external auditory canal.  The examiner 
noted that the veteran had had repeated episodes of otitis 
media and externa.  

On February 1998 VA outpatient hearing clinic evaluation, the 
veteran complained of chronic bilateral ear infections and 
pain.  The impression was mild to moderate, chronic bilateral 
external otitis.  When seen again in March, the assessment 
was otitis externa.

On April 1998 otolaryngological examination by Dr. Savona, 
the veteran complained of left ear pain and drainage.  After 
examination, the impression was possible early otosclerosis.

During the October 2000 Board hearing, the veteran testified 
that his current chronic bilateral ear infections had their 
onset in service.

On June 2002 VA otolaryngological examination, the examiner 
noted no pre-service history of ear infections or disease.  
After current examination, the impressions included signs of 
cholesteatoma, which he opined the veteran as likely as not 
developed while he was in military service.  The physician 
further opined that, based on its location, it was not 
suspicious for congenital etiology, but rather was secondary 
or acquired cholesteatoma.

During the September 2003 Board hearing, the veteran 
testified that he had some minimal ear infections during 
childhood, but that ear infections of a chronic nature had 
their onset in military service.  

Considering the evidence of record in light of the applicable 
criteria, the Board finds that, affording the veteran the 
benefit of the doubt, the criteria for service connection for 
a disability characterized by ear infections, variously 
diagnosed, are met.

The Board notes that the record contains the veteran's sworn 
hearing testimony asserting the onset of ear infections of a 
chronic nature during military service; service medical 
records that corroborate such chronic ear infections, 
assessed to be otitis media and externa; post-service medical 
records showing the current existence of a disability 
characterized by ear infections, variously diagnosed; and 
medical opinions that suggest a medical nexus between such 
chronic ear infections and the veteran's military service.  
The Board finds such opinions, based upon both examination of 
the veteran and consideration of his documented medical 
history and his credible assertions, both competent and 
probative evidence on the nexus question; significantly, 
there is no contrary medical opinion as to the etiology of 
the veteran's chronic ear infections.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  On these facts, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for a disability 
characterized by ear infections, variously diagnosed, are 
met.


ORDER

Service connection for left ear hearing loss is granted.

Service connection for a disability characterized by ear 
infections is granted.


REMAND

As indicated on the title page, the veteran also has 
perfected an appeal on a claim for a higher initial 
evaluation for right ear hearing loss.  Given the Board's 
grant of service connection for left ear hearing loss, the 
question remaining on appeal now involves the initial rating 
for bilateral hearing loss.  The RO should adjudicate this 
claim, in the first instance, to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should effectuate the grant of 
service connection for right ear hearing 
loss, and assign an initial evaluation 
for the veteran's bilateral hearing loss.  

2.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for its 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish further development of the evidence; it is not the 
Board's intent to imply whether the benefit requested should 
be granted or denied.  The veteran needs take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



